OPINION OF THE COURT
Memorandum.
The order of County Court should be reversed and the case remitted to County Court for consideration of the facts (CPL 470.25 [2] [d]; 470.40 [2] [b]).
Vehicle and Traffic Law § 1194 (1), which requires chemical testing of a motor vehicle operator’s breath, blood, urine or saliva to be administered "at the direction of’ a police officer, does not preclude the police officer who determines that testing is warranted from administering the test as well. Where the test is given by an officer trained to administer it and no unusual circumstances have been shown, corroboration of the results is not required (see, Vehicle and Traffic Law § 1194 [9]).
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed and case remitted to Rensselaer County Court for further proceedings in accordance with the memorandum herein.